THOMPSON, Judge.
Lipford appeals the denial of his application for licensure as a limited surety agent. We affirm.
*251In 1972 Lipford was convicted of three felony counts of trafficking in heroin. In 1981 his civil rights were restored and in 1985 he filed the application at issue in this appeal. The Department of Insurance denied the application because of his prior felony convictions. A few days later Lip-ford received a full and unconditional pardon from the governor and cabinet and he promptly sought a hearing on the denial. Although the existence of the pardon was brought to the attention of the hearing officer, the final order approving the denial was apparently based on Lipfórd’s previous felony conviction and makes no mention whatsoever of the effect of the pardon. Our review of the record convinces us that the pardon was not considered by the hearing officer or the Department of Insurance when they acted upon the application. Therefore, our affirmance of the denial is without prejudice to Lipford again applying for licensure so that the effect of his pardon may be fully considered.
AFFIRMED.
ERVIN, J., and MINER, CHARLES E., Jr., Associate Judge, concur.